EXHIBIT 10 (a)


THE BLACK & DECKER CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

1.     Eligibility.  

  Each member of the Board of Directors of The Black & Decker Corporation (the
“Corporation”) who is not an employee of the Corporation or any of the
Corporation’s subsidiaries is eligible to participate in this Deferred
Compensation Plan for Non-Employee Directors (the “Plan”).


2.     Administration of Plan.  

  The Plan will be administered by the Corporate Governance Committee of the
Corporation’s Board of Directors (the “Committee”). The Committee shall have
full power to interpret and administer the Plan, and the Committee’s
interpretations and actions shall be binding and conclusive on all persons for
all purposes. Neither the Committee nor any person acting on its behalf shall be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to willful
misconduct or lack of good faith.


3.     Participation.  

a.  

An eligible director may elect to defer all or any part of the compensation that
would otherwise have been payable currently for services as a member of the
Board of Directors (including fees payable for services as a member of a
committee of the Board). An election must be executed and filed with the
Secretary of the Corporation by the end of the calendar year preceding the
calendar year the compensation will be earned. An election to defer all or any
part of such compensation for any given calendar year will be irrevocable. A new
director may elect to participate in the Plan by executing and filing an
election with the Secretary of the Corporation prior to the commencement of the
director’s term of office.


b.  

An election shall be in writing substantially in the form attached as Exhibit A.
 


c.  

An election to participate in the Plan shall be effective from the date of the
election and for all subsequent years until the calendar year following the year
in which the participant files a revised election or a notice of termination.


d.  

A participant may terminate participation in the Plan by executing and filing
with the Secretary of the Corporation a notice of termination in such form as
prescribed by the Secretary. Any such termination shall be effective at the end
of the calendar year in which the notice is given. In the event of termination,
the amount already deferred under the Plan and interest or other earnings
thereon shall be paid to the participant only as indicated in Section 6 of the
Plan. A director who has filed a termination of election may thereafter file an
election to participate in the Plan for any calendar year commencing after
filing the election.


e.  

A participant may change an existing election as to the manner of distribution
by filing with the Secretary of the Corporation an election form choosing any
manner of distribution authorized by the Plan at the time the new election form
is filed in such form as prescribed by the Secretary. A participant may also
change the timing of distribution by filing with the Secretary of the
Corporation an election form in such form as prescribed by the Secretary. Any
new election form must be filed (1) prior to the termination of the director’s
service as a director and (2) at least twelve months prior to the date that the
first distribution under both the existing election and under the new election
would be made. Any new election must extend the deferral period for at least
five calendar years from the date of initial




--------------------------------------------------------------------------------



 

payment under the existing election. Any new election will take effect 12 months
after the date it is filed.


4.     Deferred Cash Compensation Account.  

  A general ledger account, hereinafter referred to as the “Deferred
Compensation Account,” shall be established for the purpose of reflecting
deferred compensation. All deferred compensation otherwise payable to the
participant for the calendar year to which the election applies shall be
credited to the Deferred Compensation Account, together with interest compounded
semi-annually on January 1 and July 1 at a rate equal to the higher of the yield
on the Income Fund of The Black & Decker Corporation Retirement Savings Plan or
the T. Rowe Price Equity Index Fund during the period then ended. Alternatively,
the participant may direct that cash compensation deferred hereunder be deemed
invested in common stock of the Corporation, in which case, the participant’s
Deferred Compensation Account will be initially credited with the number of
shares of common stock of the Corporation required under subsection B.7.b of the
Corporate Governance Policies and Procedures Statement and subsequently adjusted
for increases and decreases in the value of, and for dividends paid on, the
common stock of the Corporation. Title to and beneficial ownership of the
Deferred Compensation Account shall remain in the Corporation. The obligation to
pay shall be a general unsecured obligation of the Corporation, and the
participating director and his designated beneficiaries shall not have any
property interest whatsoever in any specific assets of the Corporation. The
Corporation may, however, establish a “Rabbi Trust” for individual participants
or all participants as a group.


5.     Deferred Stock Compensation Account.  

  A stock account, hereinafter referred to as the “Deferred Stock Compensation
Account,” shall be established for the purpose of reflecting stock compensation
deferred pursuant to Section 8 of The Black & Decker Non-Employee Directors
Stock Plan (the “Stock Plan”). The provisions of this Plan shall apply to
deferrals under the Stock Plan except that in the event of conflict between the
Plan and the Stock Plan, the provisions of the Stock Plan shall control.


6.     Distribution from Plan.  

a.  

All compensation deferred under the Plan, plus accumulated interest or other
investment adjustments, shall be distributed in a lump sum or in approximately
equal annual installments not exceeding ten as specified by the participant at
the time of making the election or in an amendment complying with the provisions
of Section 3.e of the Plan. Unless a participant files an election to change the
timing of distribution in accordance with Section 3.e of the Plan, the first
installment, or the lump sum distribution, shall be paid on the first day of the
calendar year immediately following the year in which the participant ceases to
be a director of the Corporation. Subsequent installments shall be paid on the
anniversary of the first installment in each succeeding calendar year until all
amounts in the participant’s Deferred Compensation Account have been paid.
Distributions of a participant’s Deferred Compensation Account shall be made in
cash except to the extent that the participant has directed the Deferred
Compensation Account be deferred as common stock of the Corporation, in which
case distribution shall be made in shares of common stock of the Corporation
under the Stock Plan. Distributions of a participant’s Deferred Stock
Compensation Account shall be made in common stock of the Corporation under the
Stock Plan.


b.  

Notwithstanding the above, if a participant incurs a severe financial hardship,
the Committee may, in its sole discretion, revise the payment schedule to the
extent reasonably necessary to eliminate the severe financial hardship. The
severe financial hardship must have been caused by an accident or illness of the
director, the director’s spouse or dependent (as defined in Section 152(a) of
the Internal Revenue Code of 1986, as amended (the “Code”)) of the director, by
loss of the director’s property due to casualty, or by another similar
extraordinary and unforeseeable event beyond the control of the participant. The
Committee may pay to the participant the participant’s Deferred Compensation
Account and Deferred Stock Compensation Account as may be necessary to comply
with a certificate of divestiture (as defined in Section




--------------------------------------------------------------------------------



 

1043(b)(2) of the Code). In the event a participant dies before all deferred
amounts are distributed, the remaining balance of the participant’s Deferred
Compensation Account and Deferred Stock Compensation Account shall be paid in a
lump sum on the first day of the calendar year following the year of death to
the beneficiaries most recently designated by the director in writing. If no
beneficiaries are designated or the designated beneficiaries fail to survive the
participant, payment shall be made to the estate of the participant.


7.     Rabbi Trust.  

  The Corporation may establish a “Rabbi Trust” for individual participants or
all participants as a group. With the consent of a participant, the Trustee of a
“Rabbi Trust” established for that participant may be directed to invest the
participant’s deferred cash compensation in common stock of the Corporation,
and, if that is done, (1) neither the Corporation nor the trustee shall have any
liability for any decrease in the value of the stock held in the trust and (2)
the timing of any distribution from the trust shall be in accordance with the
election made under Section 6 of the Plan.


8.     Rights.  

  The right of a participant in the Plan to any deferred compensation or
interest thereon shall not be subject to assignment, anticipation, alienation,
transfer, pledge, or encumbrance except by laws of descent and distribution.


9.     No Trusts.  

  Nothing contained in the Plan and no action taken pursuant to the provisions
of the Plan shall be construed to create a trust of any kind or an escrow
arrangement of any form.


10.     Copies of Plan.  

  Copies of the Plan and any and all amendments thereto shall be made available
to all members of the Board of Directors during normal business hours at the
office of the Secretary of the Corporation.


11.     Compliance.  

  It is intended that this Plan comply with Section 409A of the Code and shall
be interpreted accordingly. Any provision of this Plan not in conformance with
Section 409A of the Code shall be treated as void as of January 1, 2005.




--------------------------------------------------------------------------------




EXHIBIT A

THE BLACK & DECKER CORPORATION
Election to Defer Compensation
under
Deferred Compensation Plan for Non-Employee Directors
And Non-Employee Directors Stock Plan

I acknowledge receiving a copy of the Deferred Compensation Plan for
Non-Employee Directors and the Non-Employee Directors Stock Plan.

Pursuant to the terms of the Plans, I elect to defer receiving the following:  

                 ____ % of cash retainers to be deferred as _____ cash or _____
stock

                 ____ % of stock retainers 

My election will continue in effect until the first day of the calendar year
following the year in which I file written notice of termination or of amendment
of this election with the Secretary of the Corporation. My election to defer all
or part of my compensation for any given calendar year shall be irrevocable.

I also elect that all amounts deferred under the Plans (including amounts
previously deferred), together with accumulated interest or other investment
adjustments thereon, shall be distributed to me in (specify number, not
exceeding ten) approximately equal annual installment(s) commencing on first day
of the calendar year immediately following the calendar year in which I cease to
be a director of the Corporation, and subsequent installments shall be paid on
the anniversary of the first installment in each succeeding calendar year until
the entire amount credited to my account shall have been paid.

If I die prior to distribution of the entire amount, I direct that the remaining
amount be paid in a lump sum to:  

        ________________________________
        (name)   ________________________________
(relationship)


        _____________________________________________________________________________________________
        (street address)    
        _____________________________________________________________________________________________
         (city, state, zip code)

I understand that my ability to elect to defer these payments and specify their
date of distribution under this Plan is conditioned on compliance with the
Internal Revenue Code, as amended by the American Jobs Creation Act of 2004. If
it is determined that either the Plan or this election is not in compliance with
the Internal Revenue Code or IRS Regulations, I understand that this election
may be cancelled and the deferred amounts returned to me as taxable income.

________________________________
(dated)   ________________________________
(signature)

________________________________
(printed name)

--------------------------------------------------------------------------------

FOR CORPORATION'S USE

________________________________
Date Received   ________________________________
        Corporate Secretary

-4-

--------------------------------------------------------------------------------

